DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of independent claims 1 and 21 has been amended to require the drilling of the borehole be conducted in the absence of a catalyst compound.  Within the specification as filed, however, Applicant has neither identified the inclusion and/or specific exclusion of such a catalyst compound, and, as such, the required exclusion thereof is considered new matter.  Additionally, the Examiner notes ‘a catalyst compound’ has not been defined by the specification as filed, and, therefore, is further considered new matter in that the specification has not defined what compounds are intended to be specifically excluded during drilling.  Any negative limitation or exclusionary proviso must have basis in the original disclosure.
Each of independent claims 1 and 21 has been amended to require the contacting of the filter cake step be conducted in the absence of a catalyst.  Within the specification as filed, however, Applicant has neither identified the inclusion and/or specific exclusion of such a catalyst, and, as such, the required exclusion thereof is considered new matter.  Any negative limitation or exclusionary proviso must have basis in the original disclosure
New dependent claim 25 requires the drill-in fluid consist essentially of oil or water.  Within the specification as filed, however, Applicant defines the drill-in fluid as a mud, without specific requirement of the essential component thereof as oil or water.  Furthermore, the specification describes the drill-in fluid to include polymers, bridging agents and/or finely divided solids that form the filter cake that is to be broken. As such, it would seem should any component be essential to the drill-in fluid, it would be those that form a filter cake.  As such, a drill-in fluid consisting of essentially of oil or water is not supported by the specification as filed. 

Claim Rejections - 35 USC § 102/35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 10, 21-23 and 25-28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hossaini et al. (US 2004/0040706).
With respect to independent claim 1, Hossaini et al. discloses a method of removing filter cake from a subterranean borehole (abstract), the method comprising: 
drilling a borehole with a drill-in fluid to form a filter cake ([0019]-[0020]), in the absence of a catalyst compound (insofar as because no catalyst is disclosed as included therein);
contacting the filter cake with a composition comprising (a) an unencapsulated peroxygen ([0011]; [0022]) and (b) a surfactant ([0012]; [0021]) in the absence of a catalyst (insofar as because no catalyst is disclosed as included therein);
allowing the composition to remain downhole at a temperature above 165oF ([0017], [0026], wherein the temperature range extends to 180oF) for a period of time sufficient to degrade the filter cake ([0024]).
With regard to the absence of a catalyst compound in the drilling step and contacting step, the Examiner notes Hossaini does not disclose the requirement of a catalyst for either step or suggest the need for the inclusion thereof in either step.  As such, Hossaini anticipates the limitations as claimed since both are disclosed as conducted absent a catalyst.  Alternatively, the Examiner notes, since Hossaini does not disclose the requirement for a catalyst within either the drilling step and/or contacting step, it would have been obvious to one having ordinary skill in the art to conduct each step in the absence thereof since Hossaini does not suggest a need thereof in order to enable the degradation of the filter cake.  
oF,” the Examiner notes, the use of “allowing” in a claim is not considered an active method step.  Additionally, Hossaini et al. discloses wherein the peroxygen compounds are effective for oxidation up to 180oF ([0026]), and, as such, is considered to provide for the invention as claimed. 
With respect to depending claim 2, Hossaini et al. discloses wherein the peroxygen contacts the filter cake formed from a drill-in fluid so as to degrade the filter cake, and, as such, appears to provide for a direct oxidation pathway as a means for breaking down the filter cake as claimed since the oxidizing persulfate directly causes the degradation of the filter cake.  Since the reference provides for the same oxidizer, i.e., a persulfate, used with a surfactant to degrade a filter cake formed from a drill-in fluid, as is disclosed and claimed by Applicant, the persulfate of Hossaini et al. would be capable of breaking down the filter cake via a pathway as claimed since it has been held “Products of identical chemical composition cannot have mutually exclusive properties.”  If there is any difference between the pathway by which the peroxygen of Hossaini chemically breaks down the filter cake and that of the instant claims, the difference would have been minor and obvious.
With respect to depending claim 3, Hossaini et al. discloses wherein the persulfate contacts the filter cake formed from a drill-in fluid so as to degrade the filter cake, i.e., the same steps conducted by Applicant disclosed and claimed to generate acidic conditions.  Since the reference provides for the same oxidizer, i.e., a persulfate, used with a surfactant to degrade a filter cake formed from a drill-in fluid, as is disclosed and claimed by Applicant to generate acidic conditions, it would appear the persulfate of Hossaini et al. would remain downhole so as to result in the generation of acidic conditions since it has been held “Products of identical 
With respect to depending claim 4, Hossaini et al. discloses wherein at least one component of the composition is mixed with a water source as claimed, prior to introduction into the subterranean borehole ([0022]-[0023]; [0025]).
With respect to depending claim 5, Hossaini et al. discloses the unencapsulated persulfate selected from the group as claimed ([0021]).
With respect to depending claim 9, Hossaini et al. discloses wherein the composition is applied as claimed ([0018]-[0019]; [0027]; [0030]-[0031]).
With respect to depending claim 10, Hossaini et al. discloses allowing the composition to contact blockage or damage in the subterranean borehole, so that the damage or blockage is altered, removed, degraded and/or dissolved, so that a permeability, etc., of the subterranean wall is increased, causing an increase in the production rates and/or recovery of hydrocarbons ([0019]-[0020]; [0028]; [0032]; [0041]-[0043]). 
With respect to claim 15, Hossaini et al. discloses wherein the surfactant is present in the composition when the composition is introduced into the wellbore or subterranean formation ([0012]; [0021]).  Although silent to the amount thereof, since Hossaini et al. provides for the inclusion thereof, and the range of the concentrations claimed is instantly vast, one of ordinary skill would recognize the optimal amount of surfactant to add to the composition of Hossaini et al. since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With respect to depending claim 22, Hossaini et al. discloses wherein the composition further comprises one or more of the group as claimed ([0012]; [0021]; [0029]). 
With respect to depending claim 23, Hossaini et al. discloses wherein the composition further comprises two or more as claimed ([0012]; [0021]; [0029]; [0038], wherein the breaker fluid is a solution of ammonium persulfate in brine, thus providing for a brine solvent).
With respect to depending claim 25, Hossaini et al. discloses wherein the drill-in fluid consists essentially of oil or water ([0035]).
With respect to depending claim 26, Hossaini et al. discloses wherein the composition consists essentially of the unencapsulated peroxygen and the surfactant ([0012]).

With respect to independent claim 21, Hossaini et al. discloses a method of removing filter cake from a subterranean borehole (abstract), the method comprising: 
drilling a borehole with a drill-in fluid to form a filter cake ([0019]-[0020]), in the absence of a catalyst compound (insofar as because no catalyst is disclosed as included therein);
contacting the filter cake with a composition comprising (a) an unencapsulated peroxygen ([0011]; [0022]) and (b) a surfactant ([0012]; [0021]) in the absence of a catalyst (insofar as because no catalyst is disclosed as included therein);
allowing the composition to remain downhole for a period of time sufficient to degrade the filter cake ([0024]).
With regard to the absence of a catalyst compound in the drilling step and contacting step, the Examiner notes Hossaini does not disclose the requirement of a catalyst for either step 
With respect to depending claim 27, Hossaini et al. discloses wherein the composition further comprises one or more of the group as claimed ([0012]; [0021]; [0029]). 
With respect to depending claim 28, Hossaini et al. discloses wherein the composition further comprises two or more as claimed ([0012]; [0021]; [0029]; [0038], wherein the breaker fluid is a solution of ammonium persulfate in brine, thus providing for a brine solvent).
Claims 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hossaini et al. as applied to claim 1 above, and further in view of Navarro-mascarell et al (US 2011/0061870).
With respect to claims 6 and 11, Hossaini et al. teaches the method as noted above with respect to claim 1, wherein a surfactant may be included as an additive in the fluid; the reference, however, fails to specify the particular surfactant, and, therefore fails to provide for a surfactant as claimed in claim 6, as well as the presence thereof as claimed in claim 11.  
Navarro-mascarell et al. discloses the inclusion of a nonionic surfactant ([0031]-[0032]), including at least an ethoxylated castor oil ([0033]), having a presence as claimed ([0034]) within a breaker fluid used to remove a filter cake for the purpose of aiding in the dispersing of insoluble solids from the filter cake upon breaking ([0031]).  Since Hossaini et al. discloses the removal of a filter cake using an oxidizer, which is similarly taught by Navarro-mascarell et al. 
With further respect to dependent claim 11, Hossaini et al. teaches the unencapsulated peroxygen presence in an amount in the range of 1 lb/bbl to about 50 lb/bbl ([0021]).  Although silent to such as in percent by weight, given the disclosure of Hossaini et al., wherein it is noted break time can be controlled by the concentration of the oxidizer within the brine ([0022]), one having ordinary skill in the art would recognize the optimal presence thereof to provide for since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  With regard to the amount of surfactant, Navaro-mascarell suggests the presence as claimed ([0034]), as noted above.  As such, when including a surfactant in the composition of Hossaini et al., it would have been obvious to one having ordinary skill in the art to include an amount thereof within the range as claimed and suggested by Navaro-mascarell in order to disperse the insoluble solids of the filter cake upon breaking of the filter cake.  Additionally, one of ordinary skill in the art would recognize the optimal amount thereof given the suggestions of Navaro-mascarell since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to depending claim 8, Hossaini et al. discloses the method as noted above with respect to claim 1. The reference, however, fails to explicitly disclose wherein a cosolvent as claimed is included therewith.  Navarro-mascarell teaches a composition for breaking a filter cake downhole wherein the composition includes a cosolvent such as ethylene glycol monobutyl ether for the purpose of aiding in reducing surface tension, wherein it is further suggested the selection of the mutual solvent may depend on factors such as type and amount of salt present in the fluid ([0029]-[0030]).  Although silent to the solvent as selected from the group as claimed, it would have been obvious to one having ordinary skill in the art to try a cosolvent in the composition of Hossaini et al. in order to aid in reducing surface tension; since Navarro-mascarell et al. suggests the solvent choice depends on several factors including the type and amount of salt present in the breaker fluid, the Examiner hereby takes Official Notice in that it would have been obvious to one having ordinary skill in the art to try a known alternative to the cosolvent disclosed by Navarro-mascarell et al., i.e., a cosolvent selected from the group consisting of a terpene, methyl soyate, ethyl lactate, methyl lactate, ethyl acetate, and .
Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hossaini et al. as applied to claims 22 and 27, respectively, above, and further in view of Lin et al. (US 2008/0070813).
Hossaini et al. discloses wherein the composition further comprises a solvent and a chelate ([0012]; [0021]; [0029]; [0038], wherein the breaker fluid is a solution of ammonium persulfate in brine, thus providing for a brine solvent).  Although silent to the inclusion of an antioxidant as claimed, Hossaini et al. discloses wherein other additives may be included in the filter cake removal fluid as desired ([0033]).  Lin et al. suggests breaking fluids for use in a subterranean formation, wherein the breaker includes peroxygen oxidizing agents, wherein an oxygen scavenger may be used in combination therewith for the purpose of delaying the breaking action of the oxidizing agent (abstract); exemplary oxygen scavengers include antioxidants ([0007]; [0050]).  Since Hossaini et al. discloses additional additives may be included, it would have been obvious to one having ordinary skill in the art to try an antioxidant, as suggested by Lin et al., in those formations in which a delay in the breaking action is desired.
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-11 and 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,308,860 (‘860 herein – previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘860 fully encompasses the method of removing filter cake as instantly claimed by drilling a borehole to form a filter cake, contacting the filter cake with a composition that comprises a surfactant and an unencapsulated peroxygen and allowing the composition to remain downhole for a period of time sufficient to degrade the filter cake.  Although ‘860 fails to explicitly recite such an allowing step to occur at the temperature as instantly claimed, ‘860 clearly suggests throughout the disclosure the benefits of using the composition claimed therein at such temperatures and as such, it would have been obvious to one having ordinary skill in the art to conduct the method as instantly claimed in view of that patented in ‘860 in order to allow the composition to degrade the filter cake.  Additionally, new independent claim 21 does not require a temperature, and, as such, is fully encompassed by the patented subject matter of ‘860.
Response to Arguments
11.	Applicant’s arguments with respect to the rejection(s) of claim(s) as set forth in the previously mailed final office action have been fully considered and are persuasive in view of Applicant’s amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of Applicant’s amendments to the claims.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
04/08/21